Order and judgment unanimously affirmed, with costs. Memorandum: Plaintiff was injured when he fell 25 feet to the ground from the roof of a building upon which he was welding. Trial Term correctly set aside the verdict and found defendants liable under subdivision 1 of section 240 of the Labor Law. The failure to furnish a device “which shall be so constructed, placed and operated as to give proper protection” violates the command of the statute (Labor Law, § 240, subd 1). A violation of this statute affixes absolute liability upon contractors and owners (see Long v Forest-Fehlhaber, 55 NY2d 154; Haimes v New York Tel. Co., 46 NY2d 132; Brant v Republic Steel Corp., 91 AD2d 841, app dsmd 59 NY2d 761; La France v Niagara Mohawk Power Corp., 89 AD2d 757, app dsmd 58 NY2d 747). Nor does plaintiff’s failure to use his own safety belt provide a viable defense to this statute (see Rea v Elia Bldg. Co., 79 AD2d 1102). We have examined defendants’ other arguments and find them without merit. (Appeal from order and judgment of Supreme Court, Monroe County, Pine, J. — set aside verdict.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.